DETAILED ACTION
1. 	This is in response to an application No. 16/862,377 filed on February 28, 2022. Claims 13 and 16 are canceled and claims 1-12, 14-15 and 17-20 are pending. Claims 1, 9 and 15 are independent and each independent claim is amended. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	The amendment made to the independent claims 1, 9 and 15 overcomes the non-statutory double patent rejection set forth in the previous office action. Thus, this particular rejection is withdrawn. 
Response to Arguments
4.	Applicant’s arguments, filed on 02/28/2022, with respect to claims 1, 9 and 15 have been fully considered and are persuasive.  Objected allowable dependent claims have been incorporated in the respective independent claims 1, 9 and 15. Thus, the previous prior art rejection set forth in the previous office action has been withdrawn. 

Allowable Subject Matter
5.	Claims 1-12, 14-15 and 17-20 are allowed. 
6.	The following is an examiner’s statements of reasons for allowance:
7. 	 The following references/prior arts disclose the general subject matter recited in independent claims 1, 9 and 15 before the claims were amended.
As per independent claims 1, 9 and 15, Rae a system comprising a hardware processor, the hardware processor [See Abstract, Systems and methods for decentralizing commerce and rights management for digital assets using a blockchain rights ledger in accordance with embodiments of the invention are disclosed. In one embodiment, a playback device for accessing content using a decentralized blockchain rights ledger includes a processor, a network interface, a memory connected to the processor, where the memory includes: a decentralized blockchain rights ledger…] configured to: 
receive usage information, the usage information indicative of usage of a licensed component by a remote device [See paragraph 0052 and 0057 where the playback device the meets the claim limitation “remote device” receives playback usage restriction and playback condition shown on figure 8, ref. 804 that meets “usage information” of a licensed component/licensed media word. “A playback device is a platform that can be used to enforce restrictions mandated by the creator of a piece of content (a media work) and encoded in the blockchain and play the content in accordance with the restrictions. In addition, granting the playback device the ability to play back a particular piece of content by a creator can include a requirement and determination that this playback device or category of playback device is capable of playback of the piece of content. It can also represent a public promise that this platform and piece of content can be combined, given the proper license”. See paragraph 0057, A playback device that can utilize decentralized ledger systems in accordance with an embodiment of the invention is illustrated in FIG. 3. The playback device 300 includes a processor 310, graphics sub-system 320, input/output (I/O) device 330, mass storage 340, network interface 350, system bus 360, and memory sub-system 370. The memory subsystem contains an operating system 371, user interface 372, and playback module 380. Many embodiments of the invention include a playback device 300 which has a content rights module 380 that further includes a licensing terms verification application 383 which can utilize a ledger to extract terms of a license that may be stored locally for later use]; 
generate a datablock, the datablock comprising the usage information [See paragraph figure 4, how each blocks/datablock are generated having an asset and a transaction that represents the restriction/usage information. Paragraph 0060; 0064-0065, “The fundamental structure of a decentralized blockchain rights ledger includes blocks which are linked together to form a blockchain. Each block in the blockchain contains a reference to the previous block in the chain…a new creation may be registered into a block in the ledger by a device, allowing for licensing of that creation. In block N 410, new asset N 470 is entered in. In many embodiments of the invention, each new asset entry is unique to a specific creation so that new asset N 470 and new asset N+1 480 reference different works. Block N 410 also includes a group of transactions, transaction N1 490, transaction N2 491, and transaction N3 493. Likewise, block N+1 420 has a separate group of transactions N1+1 495, transaction N2+1 496, and transaction N3+1 497. Transactions represent various types of restrictions and operations concerning a media work and can be stored in a block as entries, each having a transaction identifier (ID)] and ; 
append the datablock to a blockchain associated with the licensed component [See paragraph 0065-0066 and figure 5-6, A chart listing various types of transactions that may be entered into a block in a blockchain rights ledger in accordance with embodiments of the invention is shown in FIG. 5. A license issuance transaction can be entered by a creator of a work and specifies any of a variety of restrictions such as, but not limited to, a play count (number of times a user and/or platform can play the content, may include time of playback as well), a transfer count (number of times the license may be transferred to another user/licensee), transfer delay (minimum time between last play of previous licensee and first play of next licensee), and/or expiration (date after which the license is no longer valid).]; acquire, from the blockchain, a license [See paragraph 0002, The present invention generally relates to managing rights to digital assets and more specifically to a decentralized infrastructure and system including smart contracts to manage rights for digital assets utilizing blockchain rights ledgers. See paragraph 0037, Usage rules may be determined by the creator by issuing usage rules and/or limiting approved platforms. In yet additional embodiments, licensing and other transactions can be accompanied with financial transactions for purchase on another platform, including cash, credit card, Bitcoin or any of a variety of other forms of electronic payment system. The financial transactions can be independent of the registration and execution of the rights ledger. Alternatively bitcoin transactions can be referenced from the rights ledger or smart contracts can bind payment and rights licensing], the licenseSee paragraph 0083, see the license that meets the license smart contract that comprising of the content decryption key the meets the limitation “licensing logic” “a platform key is created and utilized to bind a license to a platform or group of platforms, e.g., categories, classes, or models of playback devices or player software applications on playback devices. This can be enabled by encrypting the content decryption key also with a public key of a platform. To keep the number of licenses small (avoiding issue of a license for all platforms), several platforms can share one public-private key pair or keys can be grouped in external files and managed similar to other external license systems”.], and 
the licensing logic executable to control access to the licensed component [See figure 8, how the content decryption key is used to control access to the licensed component] and 
control access to the licensed component by the remote device based on the usage information according to execution of the licensing logic [See paragraph 0089-0090, A playback device having access to a blockchain rights ledger can utilize transaction information in the ledger to enable playback of a piece of content. A process for playing back content in accordance with embodiments of the invention is illustrated in FIG. 8. The process 800 includes obtaining (802) encrypted content and accessing the blockchain rights ledger. The content may be obtained by any of a variety of methods, including but not limited to, downloading to a local copy, streaming over a network, and/or playing a stored local copy. The process 800 can include verifying (804) playback conditions.], the access to the licensed component controlled by executing the licensing logic, and the licensing logic executed using the hardware processor [See figure 8, ref. 804, 806 and 808, and paragraphs 0090-0092, The process 800 can include verifying (804) playback conditions. Playback conditions can include the presence of security features such as, but not limited to, High-bandwidth Digital Content Protection (HDCP), types of output ports (HDMI, DVI, VGA, etc.), and/or software integrity. Additional conditions can include license duration (i.e., not expired) and checking play count and platform activation count. The process 800 includes obtaining (806) a content decryption key. In some embodiments, the content decryption key is encrypted by a public key of a public and private key pair associated with the user requesting playback. In other embodiments, the content decryption key is encrypted by a public key of a public and private key pair associated with the platform that is playing back the content. In still further embodiments, part of the content key is encrypted by the user public key and part of the content key is encrypted by the platform public key. Obtaining the content decryption key involves decrypting the encrypted key (or key part) with the corresponding private key of the public and private key. The process 800 includes decrypting (808) the encrypted content using the content key and playing back the decrypted content.].

Rae substantially discloses all the limitation recited in the claim. However doesn’t explicitly disclose the following underlined claim limitation:
acquire, from the blockchain, a license smart contract for the licensed component;
 smart contract comprising licensing logic and the licensing logic executable to control access to the licensed component

Booz at least figure 1, “smart contract 112 in the blockchain Database 104 that can be acquired form the blockchain. See also paragraph 0038 and claim 7 that discloses the above claim limitation.
…Software module 114 may be created by a manufacturer of host device 102 or sensor 108 and provided to entity device 106. For example, a radar manufacturer may create a software module 114 for processing a raw high-volume data stream from a radar receiver and license or sell such software to a weather forecaster for later upload to a host device in accordance with smart contract 112….the software module 114 may be installed on host device 102 by the manufacturer and access rights to use the software module 114 may be governed by the smart contract 112… a smart contract 112 for host device 102 may include a term providing an entity device 106 with an option to choose which software module 114 to execute. In some embodiments, host device 102 may provide a separate smart contract 112 on blockchain database 104 for each software module 114 installed on the host device 102 to control an entity's right to access each software module 114 separately and wherein the terms of the created smart contract include a term specifying that any software module to be executed under the created smart contract must be verified by a reputable third party.

	Furthermore, updated search reveals the following prior arts:

A.	US Publication No. 2017/0279774 A1 to Booz discloses a method comprising:

creating on the blockchain, by the host device, a smart contract specifying terms for providing an entity access to the real-time high volume data stream generated by the sensor;
receiving, by the host device, from an entity device, a software module in response the created smart contract, the software module configured to process the real-time high volume data stream generated by the sensor into a real-time low volume data stream for transmission to the entity device;
in response to receiving the software module, executing, by the host device, the software module, execution of the software module processing the real-time high volume data stream generated by the sensor into a real-time low volume data stream; and transmitting, to the entity device, by the host device, the real-time low volume data stream generated by the software module.

B. 	US Publication No. 2019/0303541 A1 to Reddy discloses a method that includes: calling an audit smart contract with a request to indicate whether an audit requirement has been satisfied for a software asset, wherein: the audit smart contract is configured to access a trust record published in a blockchain to determine whether the audit requirement has been satisfied, the trust record is caused to be published to the blockchain by an auditing entity that performed the audit, the trust record contains a cryptographically signed indication of an identity of an auditing entity that performed 

However, the above prior arts of record including the rest of the cited prior arts including the prior arts cited in the parent applications IDS either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the functional limitation recited in the amended independent claims 1, 9 and 15. For this reason, the specific claim limitations recited in the amended independent claims 1, 9 and 15 taken as whole are found to be allowable.

8.	 The dependent claims which are dependent on the above independent claims 1, 9 and 15 being further limiting to the independent claims, definite and enabled by the specification are also allowed.

9.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/
Primary Examiner, Art Unit 2498